Case 20-16002              Doc 48      Filed 06/02/21 Entered 06/02/21 10:40:32                   Desc Main
                                         Document     Page 1 of 2


                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

  In re:
                                                         Chapter 13
  JOSEPH TELUCH                                          Case No. 20-16002

                                                         Judge DONALD R CASSLING
                        Debtor(s)

                                            NOTICE OF COMPLIANCE
           NOTICE IS HEREBY given that pursuant to the Notice of Default, served on all parties on/about May

 12, 2021 the Debtor herein cured the post-petition arrears Default. Notice is hereby given that the Automatic

 Stay remains in effect regarding the Creditor, Wilmington Trust, National Association, not in its individual

 capacity, but solely as trustee for MFRA Trust 2014-2 and payments through the Trustee should continue.

 The Proof of Claim heretofore submitted by this Creditor shall stand unaffected and payments made

 thereunder shall be paid by the Trustee.




                                                                Law Offices of Ira T. Nevel, LLC
                                                                /s/ Timothy R. Yueill___
                                                                By: Timothy R. Yueill, Esq
                                                                Counsel for Wilmington Trust, National
                                                                Association, not in its individual capacity, but
                                                                solely as trustee for MFRA Trust 2014-2



 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 20-02079
Case 20-16002              Doc 48      Filed 06/02/21 Entered 06/02/21 10:40:32         Desc Main
                                         Document     Page 2 of 2


                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

  In re:
                                                       Chapter 13
  JOSEPH TELUCH                                        Case No. 20-16002

                                                       Judge DONALD R CASSLING
                        Debtor(s)

                                             NOTICE OF FILING

           PLEASE TAKE NOTICE that a Notice of Compliance in the above captioned matter has
 been electronically filed on June 2, 2021 with the U.S. Bankruptcy Court for NORTHERN District of
 Illinois and served upon the following parties:

 Served upon the following parties electronically:
 David H Cutler Cutler & Associates, Ltd. ,4131 Main St. ,Skokie,IL60076 - Counsel for Debtor(s)
 M.O. Marshall, 55 E. MONROE ST., STE 3850, CHICAGO, IL 60603 - Trustee
 PATRICK S. LAYNG, 219 SOUTH DEARBORN STREET, ROOM 873, CHICAGO, IL 60604 - U.S.
 Trustee
 and served upon the following parties by mail:
 JOSEPH TELUCH, 220 S Roselle Rd, Unit 521, Schaumburg, IL 60193 - Debtor(s)

                                     CERTIFICATION OF SERVICE
         I, The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
 along with the attached Notice of Compliance upon the parties listed above, as to the Trustees and
 Debtors’ counsel via electronic through ECF on June 2, 2021 and as to the Debtor by causing same
 to be mailed in a properly addressed envelope, postage prepaid, in the U.S. Mail Chute at 175 North
 Franklin, Chicago, Illinois, before the hour of 5:00 p.m., on June 2, 2021.

                                                             By: Timothy R. Yueill
 LAW OFFICES OF IRA T. NEVEL, LLC
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 20-02079



 THIS FIRM IS A DEBT COLLECTOR
